Citation Nr: 0106906	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition as secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the lumbosacral spine. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left hip. 

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

6.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1948 and from March 1951 to June 1952.  His claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  No medical complexity or controversy is shown concerning 
any of the issues on appeal so as to require an independent 
medical examination.

3.  No medical evidence of record relates the veteran's right 
knee condition to his period of service or to his service-
connected chondromalacia of the left knee. 

4.  The veteran's chondromalacia of the left knee is 
manifested by occasional instability, range of motion from 0 
degrees extension to 130 degrees flexion, and subjective 
complaints of left knee pain. 

5.  The veteran's arthritis of the lumbosacral spine is 
manifested by subjective complaints of occasional pain, 
slight limitation of motion, mild degenerative changes, and 
no significant neurological findings.

6.  The veteran's arthritis of the left hip is manifested by 
110 degrees of flexion, 30 degrees of extension, 25 degrees 
of adduction, 45 degrees of abduction, 40 degrees of external 
rotation, and 30 degrees of internal rotation. 

7.  A VA audiological evaluation performed in December 1998 
shows that the veteran has Level I hearing acuity (between 42 
and 59 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination) in the right 
ear, and Level II hearing acuity (between 50 and 57 percent 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination) in the left ear. 

8.  The veteran's service-connected disabilities include 
arthritis of the lumbosacral spine, rated as 20 percent 
disabling; chondromalacia of the left knee, rated as 10 
percent disabling; arthritis of the left hip, rated as 10 
percent disabling; bilateral hearing loss, rated as 
noncompensably (zero percent) disabling; and residuals of 
fractured ribs 9, 10 and 11 on the right, rated as 
noncompensably disabling.  His combined disability evaluation 
is 40 percent.

9.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience; rather, he is unable to secure and maintain 
gainful employment due to his non-service-connected Down's 
syndrome.



CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in or aggravated 
by service, and is not related to a service-connected left 
knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5257 (2000).

3.  The criteria for an initial evaluation in excess of 20 
percent for arthritis of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5295 (2000).

4.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the left hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5010, 5252 (2000).

5.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, Diagnostic Code 6101 
(1999 & 2000).

6.  The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475, 114 Stat. 2096, 2096-2100 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The law affects each of these claims because they were 
pending on the date of enactment of the new law.  Changes 
potentially relevant to the claim include a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such development is necessary to make a 
decision on a claim.  

In this case, the veteran has been afforded recent VA 
examinations which have thoroughly addressed the 
symptomatology associated with his disabilities at issue.  
There also is no indication that any relevant medical records 
exist which have not already been obtained by VA and included 
in the claims file.  The Board has considered the argument 
advanced by the veteran's attorney that VA examinations were 
inadequate for rating purposes because examiners failed to 
review the claims file.  The Board finds, however, that VA 
examiners are not required to review a claimant's prior 
medical records in each case in which the VA conducts an 
examination for compensation purposes.  Although 38 C.F.R. 
§ 4.1 requires that each disability be viewed in relation to 
its history, this provision does not identify any particular 
source for that history.  For example, 38 C.F.R. § 4.1 does 
not require that the history be obtained from the examiner's 
review of prior medical records as opposed to the oral report 
of the veteran examined or summaries provided by the rating 
board requesting the examination.  See VAOPGCPREC 20-95.  The 
Board points out that the VA examination reports at issue 
include a history of the veteran's claimed disabilities.  
Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated under the Veterans Claims Assistance Act 
of 2000.

I.  Service Connection for a Right Knee Condition

Service connection is currently in effect for chondromalacia 
of the left knee, rated as 10 percent disabling.  The veteran 
now claims that he suffers from a right knee disability as a 
result of his service-connected left knee disability.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records show 
extensive treatment for a left knee disability but make no 
reference to any right knee problems.  This is consistent 
with the veteran's statements that his right knee condition 
did not begin in service but is secondary to his service-
connected left knee disability. 

Post-service evidence shows that the veteran developed 
problems with his right knee many years after service.  VA 
examinations performed in September 1967 and September 1972 
make no reference to any right knee problems.  In fact, the 
first documented findings pertaining to the right knee are 
contained in an August 1994 VA orthopedic examination report.  
The veteran complained of right knee pain, which the examiner 
attributed to a diagnosis of chondromalacia patellae.  
However, no opinion was offered as to the etiology of this 
condition.  A May 1998 VA orthopedic examination report also 
documents a two year history of right knee pain.  The 
diagnosis was degenerative joint disease of the right knee.  
The examiner indicated that this condition was not secondary 
to the veteran's service-connected left knee disability but 
was due to a degenerative process.  Finally, an October 1999 
VA orthopedic examination report contains a diagnosis of 
osteoarthritis of the knees, with no etiological opinion 
provided. 

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a right knee condition as secondary to his 
service-connected left knee disability.  No medical evidence 
has been submitted which relates the veteran's right knee 
condition to service or to his service-connected 
chondromalacia of the left knee.  On the contrary, in May 
1998 a VA examiner stated that the veteran's right knee 
condition was not secondary to his service-connected left 
knee disability.  Instead, this disability was attributed to 
a (non-service-connected) degenerative process.  

Despite the veteran's assertions that his right knee 
condition is related to his service-connected chondromalacia 
of the left knee, as a layperson without medical expertise or 
training, his statements alone are insufficient to establish 
the presence of a right knee disability or to establish a 
nexus between a claimed right knee disability and his 
service-connected left knee disability.  See Grottveit v. 
Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the veteran's statements 
concerning the etiology of his right knee condition are of 
limited probative value, particularly in light of the medical 
evidence showing weighing against such relationship.  

In denying the veteran's claim, the Board acknowledges that, 
under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Increased Evaluation for Chondromalacia of the Left Knee

The record shows that the veteran injured his left knee in a 
motorcycle accident while on active duty in 1948.  As a 
result, a November 1967 rating decision granted service 
connection for chondromalacia and instability of the left 
knee and assigned a 10 percent disability evaluation under 
Diagnostic Code 5257.  The veteran recently submitted a claim 
for an increased evaluation for his left knee disability.  A 
January 1999 rating decision denied the veteran's claim, and 
this appeal ensued. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The pertinent Diagnostic Code 
sections will be discussed below, as appropriate.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

The RO evaluated the veteran's left knee disability as 10 
percent disabling under Diagnostic Code 5257, which 
contemplates recurrent subluxation and lateral instability.  
Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight impairment of the knee, a 20 percent rating 
requires moderate impairment of the knee, and a 30 percent 
rating contemplates severe impairment of the knee.  See 
38 C.F.R. § 4.71a. 

At his May 1998 VA orthopedic examination, the veteran 
reported pain in his left knee but denied weakness, locking, 
stiffness, swelling, and redness.  He said pain would flare-
up every other day for approximately twelve hours.  It was 
noted that no dislocation or recurrent subluxation was 
present.  Upon physical examination, the veteran was able to 
flex his knee from zero to 130 degrees, with no pain, fatigue 
or weakness on motion.  There was medial collateral ligament 
instability.  X-rays showed that the left knee was normal.  
Diagnoses pertaining to the left knee included status post 
left knee injury, history of torn medial meniscus and medial 
collateral ligament, partial tear of the anterior cruciate 
ligament, and chondromalacia of the left knee.

At a VA examination in October 1999, the veteran said his 
osteoarthritis of multiple joints, including the left knee, 
caused pain and stiffness which increased while working 
outside in cold weather.  He reported some functional 
impairment during flare-ups of pain.  Upon physical 
examination, the veteran's left knee showed extension and 
flexion from zero to 130 degrees.  All ligaments of the left 
knee were stable.  The diagnosis was osteoarthritis of the 
left knee. 

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture which warrants an 
evaluation in excess of the currently assigned 10 percent 
evaluation under Diagnostic Code 5257.  In May 1998, the VA 
examiner noted that the veteran's left knee was characterized 
by medial collateral ligament instability, but then added 
that there was no recurrent subluxation.  Moreover, in 
October 1999 a VA examiner indicated that all ligaments of 
the veteran's left knee were stable.  The record also shows 
that the veteran was able to ambulate without the use of a 
crutch, brace, cane, or corrective shoes.  Thus, the evidence 
shows that the veteran's left knee demonstrates no more than 
slight subluxation or lateral instability.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's chondromalacia of the 
left knee.

The Board also finds that no other code provision affords the 
veteran an evaluation in excess of 10 percent for his left 
knee disability.  Limitation of flexion and extension of the 
knee is rated in accordance with Diagnostic Codes 5260 and 
5261, respectively.  A compensable evaluation under these 
criteria requires extension limited to 5 degrees and flexion 
limited to 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  In this case, the veteran was able to 
flex his left leg from zero to 130 degrees, without pain on 
motion, thereby precluding an evaluation in excess of 10 
percent under the range-of-motion criteria. 

The Board also points out that an increased evaluation cannot 
be assigned for the veteran's left knee disability even with 
considerations of functional loss due to his complaints of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 
8 Vet. App. 202, 204-08 (1995).  In making this 
determination, the Board finds that, because Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, as interpreted in DeLuca, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  In 
any event, the May 1998 VA examination report noted that the 
veteran was able to move his left leg without pain, fatigue 
or weakness.  The veteran's left leg also exhibited motion 
from zero to 130 degrees, which is only 10 degrees less than 
normal.  See 38 C.F.R. § 4.71, Plate I (specifying that 
normal range of motion for the leg or knee is to zero degrees 
of extension and 140 degrees of flexion).

The original grant of service connection for left knee 
disability did not include degenerative joint disease 
(arthritis) of the left knee.  The evidence of record at that 
time did not include X-ray evidence or a diagnosis of left 
knee arthritis.  The veteran has been rated under Diagnostic 
Code 5257.  The Board notes that, in a March 1998 letter from 
a private physician, Gary Settje, M.D., includes the 
statement that the veteran has degenerative osteoarthritis of 
the left knee due to a left knee injury in service.  However, 
this conclusion is not based on X-ray findings.  The May 1998 
VA X-ray examination of the left knee was negative.  
Likewise, in October 1999, the VA examiner rendered a 
diagnosis of osteoarthritis of the left knee, but the 
diagnosis of osteoarthritis of the left knee was not based on 
X-ray evidence of arthritis.  

The Board notes that arthritis and instability of the knee 
may be rated separately under the diagnostic criteria of 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  A 
separate rating for arthritis with painful motion is also 
possible under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  However, 
a separate rating for arthritis on either basis requires X-
ray findings of arthritis, which have not been demonstrated 
in this veteran's case. 

Even assuming, arguendo, that the diagnosed arthritis in this 
veteran's case were a part of his service-connected left knee 
disability, a separate rating would not be warranted either 
for left knee limitation of motion due to painful motion, or 
for painful motion due to arthritis.  In this regard, the 
Board notes that a VA General Counsel precedent opinion, 
VAOPGCPREC 23-97, determined that where a knee disability is 
already rated under Diagnostic Code 5257, a separate rating 
may be considered under Diagnostic Code 5003 for arthritis of 
the knee, where there is limitation of motion under 
Diagnostic Code 5260 or 5261.  In this veteran's case, 
however, the evidence does not at least meet the criteria for 
a zero percent (noncompensable) rating under either 
Diagnostic Code 5260 (which requires limitation of flexion to 
60 degrees) or Diagnostic Code 5261 (which requires 
limitation of extension to 5 degrees).  As the above analysis 
demonstrates, the veteran has 130 degrees of flexion and full 
extension of the left knee, even with considerations of 
painful motion.  

Even assuming, arguendo, that arthritis were a part of the 
veteran's service-connected left knee disability, the Board 
has also considered VAOPGCPREC 9-98, which held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  However, 
the October 1999 VA examination report reflects no pain with 
ranges of motion of the left knee, and does not result in any 
limitation of motion of the left knee.  While VAOPGCPREC 9-98 
held that, even if the claimant technically has full range of 
motion but the motion is inhibited by pain, a compensable 
rating for arthritis under Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 would be available, this General Counsel opinion also 
held that painful motion is considered limited motion only 
from the point that pain actually sets in.  In this case, 
painful motion has not been shown to set in at any range of 
motion, including before full extension and 130 degrees of 
flexion, so that a separate compensable rating for arthritis 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would not be 
available.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's chondromalacia of the left knee.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert, 1 Vet. 
App. at 55-56. 

III.  Propriety of Initial Evaluations Assigned for 
Arthritis of the Lumbosacral Spine, Arthritis of the Left 
Hip, and Hearing Loss

A January 2000 rating decision granted service connection and 
assigned initial ratings for the following: arthritis of the 
lumbosacral spine, rated as 20 percent disabling; arthritis 
of the left hip, rated as 10 percent disabling; and bilateral 
hearing loss, rated as noncompensably disabling. The veteran 
submitted a notice of disagreement with respect to each of 
these assigned ratings, and this appeal ensued.  

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule set forth in Francisco, supra, which states that, 
where an increase in the disability rating is at issue, the 
present level of disability is the primary concern, did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection.  Fenderson, 
12 Vet. App. at 126.  Instead, the Court held that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on the facts found.  Id. at 126.  The 
Court stated that this distinction may be important in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous.  Id.  
Thus, the Board must consider whether "staged ratings" are 
appropriate for each of these disabilities from the effective 
date of service connection to the present, with consideration 
of all relevant evidence during that period.


A.  Arthritis of the lumbosacral spine

The January 2000 rating decision determined that the veteran 
suffers from arthritis of the lumbosacral spine with 
radiating pain down the left leg as a result of his service-
connected left knee disability.  The RO assigned a 20 percent 
disability evaluation, effective as of March 1998.  

The veteran's low back disability has been evaluated under 
Diagnostic Code 5295.  Under this provision, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion.  A 40 percent evaluation, the highest available under 
this code, is granted for severe symptoms with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295. 

In connection with this claim, the veteran underwent a VA 
orthopedic examination in May 1998.  At that time, the 
veteran reported moderate flare-ups of pain every other week 
for approximately twelve hours.  Pain was aggravated by 
bending and lifting and relieved by Motrin.  At the time of 
examination, however, he reported no pain, weakness, 
stiffness, fatigability, or lack of endurance, and did not 
require the use of a crutch or brace to ambulate.  
Objectively, range of motion testing showed flexion of 90 
degrees and extension, bilateral flexion, and left lateral 
flexion of 45 degrees.  The spine appeared normal with no 
fixed deformity and no neurological findings.  X-rays showed 
minor degenerative changes of the lumbar spine.  The 
diagnosis was degenerative joint disease of the lumbar spine.

The veteran was examined by Jan Weber, M.D., at Platte Valley 
Medical Group in June 1998 for complaints of bilateral knee 
pain and fatigue in both legs, which the veteran attributed a 
decrease in blood flow.  During the interview, the veteran 
said he was unable to walk a block without his legs becoming 
weak and shaky.  He also reported pain in his lower back with 
standing and walking.  He explained that his legs would 
occasionally go to sleep while driving, and he reported a 
jerking sensation in his legs at night.  A neurological 
evaluation revealed that deep tendon reflexes were symmetric 
and intact, toes were down going, but strength was normal, 
gait was narrow based but steady, the veteran was able to 
walk on his heels and toes without difficulty, and Romberg 
testing was negative.  Sensation was intact with pin prick, 
light touch and position, but vibration was slightly 
diminished bilaterally.  Based on these findings, the 
assessment was probable spinal stenosis in the lumbar region.  
Dr. Weber also noted that the veteran had symptoms of 
pseudoclaudication with pain in his legs while standing and 
walking, but that current examination was normal.  Dr. Weber 
commented that this problem significantly impaired the 
veteran's lifestyle because he was unable to walk a block 
without having to stop. 

At a VA orthopedic examination in October 1999, the veteran 
reported low back pain radiating down both lower extremities, 
but denied paralysis or stiffness of either leg.  He reported 
that pain fluctuated and became worse with bending, lifting 
and riding, but was alleviated with rest or lying down.  He 
reported no limitation of motion or functional impairment, 
and said pain did not interfere with his usual daily 
activities or occupation.  A physical examination revealed 
that the veteran was unable to bend or flex his back fully.  
For example, he was unable to touch the ground with his 
fingers.  Lateral rotation also was limited.  Musculature of 
the back was normal, and no functional abnormalities or 
deformities were present.  The diagnoses were low back pain 
and degenerative joint disease.  

A December 1999 VA orthopedic examination report included 
findings from range of motion testing.  The veteran exhibited 
flexion of 75 degrees, extension of 20 degrees, lateral 
flexion of 25 degrees, and rotation of 20 degrees.  X-ray 
examination showed mild degenerative changes of the 
lumbosacral spine, minimal disc space narrowing at L3-4, 
degenerative facet joint disease at L5-S1 on the left, and 
mild scoliosis convex to the left.  It was noted that there 
was little overall interval change when comparing these 
findings with those from the previous examination.   

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record demonstrates that the 
veteran's disability picture for his service-connected 
arthritis of the lumbosacral spine most nearly approximates 
the criteria for a 20 percent evaluation.  The clinical 
evidence reveals that the veteran's low back disability is 
manifested primarily by X-ray evidence of degenerative 
changes, as well as complaints of pain and stiffness of the 
low back with radiating pain down both legs.  Nevertheless, 
the evidence simply does not show that the veteran's low back 
disability constitutes a severe lumbosacral strain as defined 
under Diagnostic Code 5295.  For instance, none of the 
clinical evidence shows that this disability is manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, or marked limitation of forward bending 
while standing.  Further, there is simply no evidence of any 
abnormal mobility on forced motion.  In this respect, range 
of motion testing in May 1998 showed flexion of 90 degrees, 
and extension, bilateral flexion, and left lateral flexion of 
45 degrees.  Range of motion testing in December 1999 showed 
flexion of 75 degrees, extension of 20 degrees, lateral 
flexion of 25 degrees, and rotation of 20 degrees.  These 
findings clearly demonstrate that the veteran suffers from 
only slight limitation of motion.  The veteran's disability 
due to arthritis of the lumbosacral spine, therefore, does 
not constitute a severe disability as described in Diagnostic 
Code 5295.  Accordingly, the preponderance of the evidence is 
against an evaluation in excess of 20 percent for this 
disability at all times during the pendency of this claim.

The Board also finds that no other diagnostic code affords 
the veteran a higher rating at any time during the pendency 
of this claim.  The Board has considered the possible 
application of Diagnostic Code 5293, which provides a 40 
percent rating for recurring attacks of severe intervertebral 
disc syndrome with intermittent relief, while a 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.   38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  Here, although the veteran has reported 
radiating pain down both lower extremities, no neurological 
findings were present at his VA examination in May 1998.  
Similarly, neurological evaluation performed in June 1998 by 
Dr. Weber revealed that deep tendon reflexes were symmetric 
and intact.  Under these circumstances, a higher evaluation 
for intervertebral disc syndrome is not warranted.  

The Board further notes that the record simply does not 
contain evidence of any ankylosis (Diagnostic Code 5289) or 
more than moderate limitation of motion of the lumbar spine 
(Diagnostic Code 5292).  As noted above, range of motion 
testing shows no more than slight limitation of motion of the 
lumbosacral spine.  Hence, there is no basis for assigning an 
evaluation in excess of 20 percent for the veteran's 
arthritis of the lumbosacral spine under any other 
potentially applicable diagnostic code.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The regulation at 
38 C.F.R. § 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  The regulation at 
38 C.F.R. § 4.45 states that, in order to determine the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, because 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

In this case, there is no objective evidence of weakened 
movement, excess fatigability with use, or incoordination of 
the lumbar spine which would indicate additional functional 
loss due to pain to warrant an evaluation in excess of 20 
percent.  The veteran described flare-ups of pain which would 
occur every other week and last approximately twelve hours.  
At his May 1998 VA examination, moreover, there was no 
objective evidence of pain, weakness, stiffness, 
fatigability, or lack of endurance at the time of 
examination.  When examined by VA in October 1999, the 
veteran again reported no limitation of motion or functional 
impairment, and said pain did not interfere with his usual 
daily activities or occupation.  As such, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 have been considered as 
mandated by DeLuca, 8 Vet. App. at 204-07, but do not apply 
in the absence of relevant objective findings. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 20 
percent for the veteran's arthritis of the lumbosacral spine.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107(b)); Gilbert, 1 
Vet. App. at 55-56. 

B.  Arthritis of the left hip

The January 2000 rating decision also found that the veteran 
suffers from arthritis of the left hip as a result of his 
service-connected left knee disability.  The RO assigned a 10 
percent disability evaluation, effective as of March 1998, 
which the veteran claims is inadequate.

This veteran's arthritis of the left hip is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010.  
Diagnostic Code 5010 provides that arthritis due to trauma 
and substantiated by X-ray findings is to be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  

Limitation of motion of the thigh is evaluated under 
Diagnostic Code 5252.  Diagnostic Code 5252 provides a 10 
percent evaluation for limitation of flexion of the thigh to 
45 degrees, a 20 percent evaluation for limitation of flexion 
to 30 degrees, a 30 percent evaluation for limitation of 
flexion to 20 degrees, and a 40 percent evaluation for 
limitation of flexion to 10 degrees.  See 38 C.F.R. § 4.71a.

In addition, Diagnostic Code 5253 governs impairment of the 
thigh.  Under Diagnostic Code 5253, a 10 percent evaluation 
is warranted for limitation of rotation of the thigh which 
precludes being able to toe-out more than 15 degrees.  A 10 
percent evaluation is also warranted for limitation of 
adduction of the thigh which precludes being able to cross 
legs.  A 30 percent evaluation is warranted where there is 
limitation of abduction of the thigh in which motion is lost 
beyond 10 degrees.  No higher evaluation is provided under 
Diagnostic Code 5253.  See 38 C.F.R. § 4.71a (2000).

In this case, the veteran's left hip disability was evaluated 
by VA on several different occasions.  A May 1998 VA 
orthopedic examination report noted that the veteran's left 
hip demonstrated "free range of movement."  X-ray 
examination showed minimal degenerative changes of the left 
hip.  The pertinent diagnosis was degenerative joint disease 
of the left hip.  When examined in October 1999, it was noted 
that the veteran suffered from multiple joint pain, to 
include the left hip, which was particularly worse in cold 
weather.  Upon range of motion testing, the veteran's left 
hip exhibited 110 degrees of flexion, 30 degrees of 
extension, 25 degrees of adduction, 45 degrees of abduction, 
40 degrees of external rotation, and 30 degrees of internal 
rotation.  The examiner commented that these findings 
constituted full range of motion with respect to extension, 
adduction, and abduction.  The examiner concluded with a 
diagnosis of osteoarthritis of multiple joints.  Finally, X-
ray examination performed in December 1999 revealed mild 
degenerative changes of both hips, with little interval 
change from May 1998. 

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's arthritis of the left 
hip for any period during the pendency of this claim.  The 
October 1999 VA examination report noted that he veteran was 
able to flex his left hip to 110 degrees, which does not even 
meet the criteria for a compensable evaluation under 
Diagnostic Code 5252.  The evidence also shows that the 
veteran demonstrated abduction of 45 degrees, which was 
characterized as full by a VA examiner.  It thus follows that 
an evaluation in excess of the currently assigned 10 percent 
under Diagnostic Codes 5252 and 5253 is not warranted.  
Further, the factors set forth in DeLuca, supra, have already 
been considered in assigning the 10 percent evaluation for 
arthritis of the left hip.  As such, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for any period during the pendency of 
the claim for service connection, and appeal of initial 
rating, for arthritis of the left hip. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's arthritis of the left hip.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert at 55-
56. 

C.  Bilateral hearing loss

The January 2000 rating decision granted service connection 
for bilateral hearing loss based on noise exposure in 
service.  The RO assigned a noncompensable evaluation, 
effective as of March 1998.  This appeal ensued after the 
veteran filed a notice of disagreement with respect to the 
noncompensable evaluation.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Audiological 
examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  See 
38 C.F.R. §§ 4.85(b), 4.87, Diagnostic Codes 6100-6110 
(2000).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board is  required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  It is reported in the explanation 
regarding the revisions in the Federal Register, however, 
that the revisions of the sections addressing ear and other 
sense organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations.  See 64 Fed. Reg. 25202, 25204 (1999).  In any 
event, the Board notes that the differences between the 
former criteria and the revised criteria are relatively 
inconsequential as applied to this veteran's case; thus, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

In this case, the RO evaluated the veteran's bilateral 
hearing loss disability on the basis of findings contained in 
a December 1998 VA audiological evaluation report.  At that 
time, speech recognition scores were 90 percent in the right 
ear and 84 percent in the left.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
55
60
55
48
LEFT
35
55
60
55
51

The veteran also underwent an audiological evaluation at 
Grand Island Hearing Aid Center in January 1999.  A report 
from that evaluation includes puretone thresholds but does 
not include speech recognition scores.  The Board, therefore, 
will not consider this evaluation report in determining the 
veteran's level of hearing impairment.  See 38 C.F.R. § 4.85 
(an examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test).  It also appears that 
the December 1998 VA audiological evaluation report is 
adequate for rating purposes. 

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the veteran's examination 
results show that his bilateral hearing loss disability is 
most consistent with a noncompensable evaluation at all times 
during the pendency of this claim.  Findings from the VA 
audiological evaluation performed in December 1998 yield a 
numerical designation of I for the right ear (between 42 and 
59 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination), and a 
numerical designation of II for the left ear (between 50 and 
57 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination).  Entering 
the category designations for each ear into Table VII 
produces a disability percentage evaluation of zero percent.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly initially assigned a noncompensable 
evaluation.  Therefore, the preponderance of the evidence is 
against his claim for an initial compensable evaluation.  
Despite statements by the veteran and his attorney that his 
hearing loss disability has worsened, as laypersons without 
medical expertise or training, their statements are of 
limited probative value.  See Espiritu, 2 Vet. App. at 494-
495 (laypersons are not competent to render medical 
opinions).  In any event, their contentions are insufficient 
to establish entitlement to a higher schedular evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, the mechanical 
application clearly establishes a noncompensable disability 
evaluation for service-connected bilateral hearing loss 
disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable evaluation for bilateral hearing loss.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107(b)); Gilbert at 
55-56. 

D.  Consideration of an extra-schedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this case, there has been no showing that any of the 
veteran's service-connected disabilities at issue have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  The record shows that the veteran last worked as 
a truck driver in 1996.  In a January 2000 letter, Gary 
Settje, M.D., wrote that he had been the veteran's treating 
physician for the previous twenty years.  Dr. Settje 
explained that the veteran suffered from Down's syndrome 
which precluded any type of employment.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Total Rating Based on Individual 
Unemployability by Reason of Service-
Connected Disabilities

The veteran claims that he is unable to secure or maintain 
employment because of his service-connected disabilities.  
Therefore, he has requested a total disability rating based 
on individual unemployability by reason of his service-
connected disabilities.

A veteran may be awarded a total disability rating based upon 
individual unemployability upon a showing that he is unable 
to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service-connected disabilities.  
See 38 C.F.R.          §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show the following: (1) a single disability 
rated as 100 percent disabling; or (2) that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  See 38 C.F.R. § 4.16(a)

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities, occupational background and 
employment history, educational and vocational attainment, 
and other related factors, an extra-schedular total rating 
may be assigned.  See 38 C.F.R. § 4.16(b).

In the instant case, the veteran's service-connected 
disabilities include arthritis of the lumbosacral spine, 
rated as 20 percent disabling; chondromalacia of the left 
knee, rated as 10 percent disabling; arthritis of the left 
hip, rated as 10 percent disabling; bilateral hearing loss, 
rated as noncompensably disabling; and residuals of fractured 
ribs 9, 10 and 11 on the right, also rated as noncompensably 
disabling.  His combined disability evaluation is 40 percent.  
See 38 C.F.R. § 4.25.  

As the veteran does not meet the schedular prerequisites for 
assignment of a total rating for compensation purposes, he 
can only be granted a total rating if it is shown that his 
service-connected disabilities, when considered in light of 
his education and occupational experience, render him unable 
to obtain or retain substantially gainful employment.  See 38 
C.F.R. § 4.16(b).  However, as the record does not include 
medical evidence which shows that these disabilities have 
caused unemployability, his claim must be denied.

The record shows that the veteran has an eleventh grade 
education and last worked as a truck driver in 1996.  Prior 
to that, he worked as a carpenter and construction worker.  
No medical evidence of record indicates that the veteran is 
unable to secure or maintain employment due to his service-
connected disabilities.  In fact, in a January 2000 letter, 
Dr. Settje specifically attributed the veteran's 
unemployability to a diagnosis of Down's syndrome.  Moreover, 
the record also shows that the veteran suffered from other 
significant non-service-connected disabilities, including 
hypertension, coronary artery disease, diabetes mellitus, 
bladder cancer, and gastroesophageal reflux disease. 

In conclusion, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Consequently, because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not for application, and a total evaluation based on 
individual unemployability by reason of a service-connected 
disability is not warranted.  See 38 U.S.C.A. § 5107(b); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); Gilbert at 55-56.


ORDER

An appeal for service connection for a right knee condition 
is denied. 

An appeal for an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied. 

An appeal for an initial evaluation in excess of 20 percent 
for arthritis of the lumbosacral spine is denied.

An appeal for an initial evaluation in excess of 10 percent 
for arthritis of the left hip is denied.

An appeal for an initial compensable evaluation for bilateral 
hearing loss is denied.

An appeal for a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

